

Exhibit 10.19


CLARUS CORPORATION
2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) made as of this 28th  day of
May 2010, by and between Clarus Corporation, a Delaware corporation, having its
principal office at 2084 East 3900 South, Salt Lake City, UT 84124  (the
“Company”), and Warren B. Kanders, an individual residing in Greenwich, CT (the
“Employee”).  Capitalized terms not defined herein shall have the meanings
ascribed to them in the Company’s 2005 Stock Incentive Plan.


WHEREAS, the Company has heretofore adopted the Clarus Corporation 2005 Stock
Incentive Plan (the “Plan”) for the benefit of certain employees, officers,
directors, consultants, independent contractors and advisors of the Company or
Subsidiaries of the Company, which Plan has been approved by the Company’s
stockholders; and the Employee is a valued and trusted employee of the Company
and/or one of its subsidiaries; and


WHEREAS, the Company believes it to be in the best interests of the Company to
secure the future services of the Employee by providing the Employee with an
inducement to remain an employee of the Company and/or one of its Subsidiaries
through the grant of restricted shares of Common Stock (the “Restricted Stock
Award”).


NOW, THEREFORE, the parties agree as follows:


1.           Stock Grant.  Subject to the provisions hereinafter set forth and
the terms and conditions of the Plan, the Company hereby grants to the Employee,
as of May 28, 2010, a Restricted Stock Award, subject to the vesting schedule
set forth below, of up to an aggregate of 500,000 shares (the “Grant Shares”) of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
such number being subject to adjustment as provided in the Plan. As more fully
described below, the Grant Shares granted hereby are subject to forfeiture by
the Employee if certain criteria are not satisfied.


2.           Vesting.


(a)           The Grant Shares shall vest and become non-forfeitable in
accordance with the following schedule: (i) 250,000 Grant Shares shall vest if,
on or before May 28, 2017, the Fair Market Value (as defined in the 2005 Stock
Incentive Plan) of the Company’s Common Stock shall have exceeded $10.00 per
share for 20 consecutive business days; and (ii) 250,000 Grant Shares shall
vest, if on or before May 28, 2017, the Fair Market Value (as defined in the
2005 Stock Incentive Plan) of the Company’s Common Stock shall have exceeded
$12.00 per share for 20 consecutive business days; provided, however that all of
the Grant Shares shall immediately vest and become nonforfeitable upon the
occurrence of a Change in Control (as defined in the Employment Agreement dated
May 28, 2010, by and between the Company and the Employee).


(b)           Notwithstanding the vesting schedule set forth above, such vesting
schedule may be accelerated by the Board of Directors or the Compensation
Committee of the Board of Directors (the “Committee”) in their sole decision.


(c)           Upon the vesting date the earned portion of the Grant Shares shall
be issued to the Employee in accordance with the Plan and the terms hereof
including Section 3 below.

 
 

--------------------------------------------------------------------------------

 


(d)            If the Employee is terminated by the Company or its Subsidiaries
for Cause (as defined in the Plan) or voluntarily terminates employment by the
Company or its Subsidiaries, prior to the satisfaction of the vesting provisions
set forth above, no further portion of the Grant Shares shall become vested
pursuant to this Agreement and such unvested Grant Shares shall be forfeited
effective as of the date that the Employee ceases to be so employed by the
Company.


(e)           Nothing in the Plan or this Agreement shall confer on Employee any
right to continue in the employ of, or other relationship with, the Company or
any Subsidiary of the Company, or limit in any way the right of the Company or
any Affiliate or Subsidiary of the Company to terminate Employee’s employment or
other relationship at any time, with or without Cause.  This Agreement does not
constitute an employment contract.  This Agreement does not guarantee employment
for the length of time of the vesting schedule set forth in Section 2(a) hereof
or for any portion thereof.


(f)           Tax Consequences.  Employee understands that Employee may suffer
adverse tax consequences as a result of the grant, vesting or disposition of the
Grant Shares.  Employee represents that Employee has consulted with his or her
own independent tax consultant(s) as Employee deems advisable in connection with
the grant, vesting or disposition of the Grant Shares and that Employee is not
relying on the Company for any tax advice.


3.           Issuance and Withholding.


(a)           Upon vesting, the Company shall issue the earned Grant Shares
registered in the name of Employee, Employee’s authorized assignee, or
Employee’s legal representative, and shall deliver certificates representing the
Grant Shares.


(b)           Subject to Section 16 below, prior to the issuance of the Grant
Shares, Employee must pay or provide for any applicable federal or state
withholding obligations of the Company.


4.           Compliance With Laws and Regulations.  The issuance and transfer of
Grant Shares shall be subject to compliance by the Company and Employee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange or quotation system on which the
Company’s Common Stock may be listed at the time of such issuance or transfer


5.           Non-transferability. Until the Grant Shares shall be vested and
issued and until the satisfaction of any and all other conditions specified
herein, the Grant Shares may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of by the Employee, other than by will or by
the laws of descent and distribution, except upon the written consent of the
Company and, in any case, in compliance with the terms and conditions of this
Agreement.  The terms of this Stock Grant shall be binding upon the executors,
administrators, successors and assigns of Employee.


6.           Privileges of Stock Ownership.  Employee shall not have any of the
rights of a stockholder with respect to any Grant Shares until the Grant Shares
are issued to Employee.


7.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Employee or the Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and Employee.


8.           Entire Agreement.  The Plan is incorporated herein by
reference.  This Agreement and the Plan constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter.

 
2

--------------------------------------------------------------------------------

 


9.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices.  Any
notice required to be given or delivered to Employee shall be in writing and
addressed to Employee at the address indicated above or to such other address as
such party may designate in writing from time to time to the Company.  All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.


10.         Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Employee and Employee’s heirs, executors, administrators, legal representatives,
successors and assigns.


11.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.


12.         Acceptance.  Employee hereby acknowledges receipt of a copy of the
Plan and this Agreement.  Employee has read and understands the terms and
provisions thereof, and accepts this stock Grant subject to all the terms and
conditions of the Plan and this Agreement.  Employee acknowledges that there
maybe adverse tax consequences upon the grant or the vesting of this stock
Grant, issuance or disposition of the Grant Shares and that the Company has
advised Employee to consult a tax advisor regarding the tax consequences of the
grant, vesting, issuance or disposition.


13.         Covenants of the Employee  The Employee agrees (and for any proper
successor hereby agrees) upon the request of the Committee, to execute and
deliver a certificate, in form reasonably satisfactory to the Committee,
regarding applicable Federal and state securities law matters.


14.         Obligations of the Company


(a)           Notwithstanding anything to the contrary contained herein, neither
the Company nor its transfer agent shall be required to issue any fraction of a
share of Common Stock, and the Company shall issue the largest number of whole
Grant Shares of Common Stock to which Employee is entitled and shall return to
the Employee the amount of any unissued fractional share in cash.


(b)           The Company may endorse such legend or legends upon the
certificates for Grant Shares issued to the Employee pursuant to the Plan and
may issue such “stop transfer” instructions to its transfer agent in respect of
such Grant Shares as, in its discretion, it determines to be necessary or
appropriate to: (i) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act; or  (ii) implement the
provisions of the Plan and any agreement between the Company and the Employee or
grantee with respect to such Grant Shares.


(c)           The Company shall pay all issue or transfer taxes with respect to
the issuance or transfer of Grant Shares to Employee, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance or
transfer.


 (d)           All Grant Shares issued following vesting shall be fully paid and
non-assessable to the extent permitted by law.


15.         No Section 83(b) Election.  Employee shall not file an election with
the Internal Revenue Service under Section 83(b).

 
3

--------------------------------------------------------------------------------

 


16.         Withholding Taxes. The Employee acknowledges that the Company is not
responsible for the tax consequences to the Employee of the granting, vesting or
issuance of the Grant Shares, and that it is the responsibility of the Employee
to consult with the Employee’s personal tax advisor regarding all matters with
respect to the tax consequences of the granting, vesting and issuance of the
Grant Shares. The Company shall have the right to deduct from the Grant Shares
or any payment to be made with respect to the Grant Shares any amount that
federal, state, local or foreign tax law requires to be withheld with respect to
the Grant Shares or any such payment. Alternatively, the Company may require
that the Employee, prior to or simultaneously with the Company incurring any
obligation to withhold any such amount, pay such amount to the Company in cash
or in shares of the Company’s Common Stock (including shares of Common Stock
retained from the Stock Grant Award creating the tax obligation), which shall be
valued at the Fair Market Value of such shares on the date of such payment. In
any case where it is determined that taxes are required to be withheld in
connection with the issuance, transfer or delivery of the shares, the Company
may reduce the number of shares so issued, transferred or delivered by such
number of shares as the Company may deem appropriate to comply with such
withholding. The Company may also impose such conditions on the payment of any
withholding obligations as may be required to satisfy applicable regulatory
requirements under the Exchange Act, if any.


17.         Miscellaneous


(a)           If the Employee loses this Agreement representing the stock Grant
granted hereunder, or if this Agreement is stolen, damaged or destroyed, the
Company shall, subject to such reasonable terms as to indemnity as the
Committee, in its sole discretion shall require, replace the Agreement.


(b)           This Agreement cannot be amended, supplemented or changed, and no
provision hereof can be waived, except by a written instrument making specific
reference to this Agreement and signed by the party against whom enforcement of
any such amendment, supplement, modification or waiver is sought. A waiver of
any right derived hereunder by the Employee shall not be deemed a waiver of any
other right derived hereunder.


(c)           This Agreement may be executed in any number of counterparts, but
all counterparts will together constitute but one agreement.


(d)           In the event of a conflict between the terms and conditions of
this Agreement and the Plan, the terms and conditions of the Plan shall
govern.  All capitalized terms used herein but not defined shall have the
meanings given to such terms in the Plan.


[signature page follows]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Employee has executed this
Agreement in duplicate as of the Date of Grant.



 
CLARUS CORPORATION
     
By:
/s/ Philip A. Baratelli
 
Name: Philip A. Baratelli
 
Title:   Chief Financial Officer
     
EMPLOYEE
     
By:
/s/ Warren B. Kanders
   
     Warren B. Kanders


 
5

--------------------------------------------------------------------------------

 